Citation Nr: 0700695	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-42 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cold injury of the 
right foot (claimed as frostbite) with resultant lower right 
extremity amputation and, if so, whether service connection 
is now warranted.  

2.  Entitlement to an increased disability evaluation for 
residuals of frostbite of the left foot, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had honorable active duty from November 1956 to 
September 10, 1964, and other than honorable service from 
September 11, 1964 to April 1965.  A VA administrative 
decision held that the period of service between September 
11, 1964 and April 1965 was dishonorable for purposes of VA 
benefits and that no compensation based on such service is 
payable.  See 38 C.F.R. § 3.12 (2006).  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issue of entitlement to an increased disability 
evaluation for residuals of frostbite of the left foot is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A December 2001 Board decision denied the claim for 
service connection for above-the-knee amputation of the right 
lower extremity, claimed to be due to a service cold injury, 
on the basis that the amputation was not due to a disease or 
injury incurred in or aggravated by service.  

2.  Additional evidence submitted since December 2001 on the 
issue of service connection for cold injury of the right foot 
(claimed as frostbite) with resultant lower right extremity 
amputation is new and material as it includes medical 
evidence that raises a reasonable possibility of 
substantiating the claim.  
3.  The veteran's service medical records are devoid of a 
diagnosis of or findings showing frostbite of the right foot 
during active military service.  


CONCLUSIONS OF LAW

1.  The evidence added to the record subsequent to the 
Board's December 2001 decision denying service connection for 
above-the-knee amputation of the right lower extremity, 
claimed to be due to a service cold injury, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  

2.  The criteria for service connection for cold injury of 
the right foot (claimed as frostbite) with resultant lower 
right extremity amputation have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran seeks to establish service connection for cold 
injury of the right foot (claimed as frostbite) with 
resultant lower right extremity amputation.  See October 2002 
VA Form 21-526; April 2004 notice of disagreement (NOD); 
November 2004 statement in lieu of VA Form 9.  The RO has 
confirmed and continued the denial issued in a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Board in December 2001 denied 
service connection for above-the-knee amputation of the right 
lower extremity, claimed to be due to a service cold injury, 
on the basis that the amputation was not due to a disease or 
injury incurred in or aggravated by service.  The Board's 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).

The veteran filed a claim to reopen in October 2002, and this 
appeal ensues from the August 2003 rating decision issued by 
the St. Petersburg, Florida, RO.  The RO did not treat the 
claim as one to reopen, but denied service connection for a 
cold injury of the right foot (claimed as frostbite) on the 
basis that there was no current disability or diagnosis since 
the veteran's right lower extremity had been amputated.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  If the claimant presents new 
and material evidence, however, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for a current disability 
resulting from injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Evidence before the Board in December 2001 included the 
veteran's service medical records, which indicate that in 
January 1957, the veteran complained of pain in his feet and 
was sent to the hospital for probable mild frostbite.  He was 
admitted to surgical service on January 19, 1957 and an 
examination was negative except for his left foot.  The 
veteran was discharged on January 23, 1957 with a diagnosis 
of mild frostbite of the left foot.  The service medical 
records are devoid of findings suggesting the presence of 
frostbite of the right foot or a diagnosis of frostbite 
involving the veteran's right foot.  

The evidence before the Board also included extensive post-
service medical records, to include several VA compensation 
and pension (C&P) examinations and private medical opinions.  
These post-service records reveal that the veteran complained 
of right foot pain and weakness and difficulty walking.  See 
e.g., September 1980 and November 1981 University Hospital 
records; January 1966, March 1982, February 1983 and January 
1984 VA C&P examination reports.  The veteran had several 
surgical procedures prior to the above-knee amputation of his 
right lower extremity.  See July 1995 and December 1995 
records from University Medical Center.  In a December 1996 
letter, Dr. Veldenz reported that the veteran had a history 
of prior frostbite exposure to both feet, which may have had 
a contributory role in the eventual loss of his right lower 
extremity.  Following a May 1998 VA C&P cold injury protocol 
examination, the VA examiner opined that due to the veteran's 
history of tobacco usage and diabetes, plus severe peripheral 
vascular disease in the upper portions of both lower 
extremities, it is not as likely as not that the cold injury 
is a direct cause of the right above-the-knee amputation.  In 
a July 2001 letter, Dr. Veldenz indicated that the veteran 
underwent revascularization for limb-threatening ischemia as 
a result of arthrosclerosis, hypertension, and diabetes, and 
that due to consequences unforeseen with the impact of his 
diabetes and infection, an above-the-knee amputation was 
performed.  

Evidence added to the record since the December 2001 Board 
decision includes an April 2004 letter from Dr. Dennis, which 
was not previously of record and is thus considered new.  Dr. 
Dennis reports that it is evident from the medical record and 
from discussions with the veteran that in all likelihood, the 
veteran suffered frostbite to both feet while in service.  
Dr. Dennis indicates that the veteran describes signs and 
symptoms of what appears to be frostbite and that his 
military record also appears to reflect that this did occur.  
Dr. Dennis opined that although there were other factors such 
as atherosclerotic disease, the frostbite was in all 
likelihood a contributing factor to the eventual need for an 
amputation of the foot, as it is possible to have small 
arterial thrombosis occur when a patient has frostbite and 
this can lead to loss of tissue in itself.  As the veteran 
became older and arthrosclerosis became advanced, these two 
processes in all likelihood contributed to his eventual need 
for an amputation.  This record is considered material, as it 
raises a reasonable possibility of substantiating the claim.  
More specifically, it suggests that frostbite was a 
contributing factor in the resultant above-knee amputation.  
Having found that new and material evidence has been 
presented since the last final denial of the veteran's claim 
for service connection for cold injury of the right foot 
(claimed as frostbite) with resultant lower right extremity 
amputation, the claim is reopened for review on the merits.  

As mentioned above, Dr. Dennis' report contains the statement 
that the veteran describes "signs and symptoms of what 
appears to be frostbite and his military record also appears 
to reflect that this did occur."  Dr. Dennis then addresses 
whether "this frostbite" could have contributed to the 
veteran's eventual lower extremity amputation, and concludes 
that it was a contributing factor in the veteran's need for 
amputation of his foot.  

It is notable that Dr. Dennis is very careful in his use of 
language in stating that that the veteran described what 
"appears" to be frostbite and that his military record also 
"appears" to reflect that this occurred.  In fact, a review 
of the veteran's service medical records shows that although 
he complained of bilateral foot pain three days prior to a 
January 1957 admission (after spending a week on bivouac in 
below-freezing weather), no findings referable to frostbite 
of the right foot were recorded, although ample findings were 
recorded concerning the left foot, and a diagnosis of mild 
frostbite was only made regarding the veteran's left foot.  
The remaining service medical records from the veteran's 
active, honorable military service contain no diagnosis 
involving the right foot.  There is a reference in service 
medical records in February 1965 - not during the veteran's 
active, honorable service -- to pain in the right foot toes 
since being in the field the previous week.  This notation 
also contains a reference to a foot being "frostbitten" but 
the impression is illegible.  

The veteran's contention that he suffered from frostbite of 
the right foot is insufficient to establish the actual 
occurrence of such an injury during service.  See e.g., Hicks 
v. West, 12 Vet. App. 86, 89 (1998).  He is competent to 
state what he experienced, but he is not competent, as a lay 
person, to make a medical diagnosis of frostbite.  

Dr. Dennis' opinion that the frostbite was a contributing 
factor to the eventual amputation is based on a premise that 
is not supported by the veteran's service medical records, 
i.e., that the veteran had frostbite of both feet during his 
active, honorable military service.  Therefore, Dr. Dennis' 
reference to frostbite of the right foot during service, 
which is not shown by the service medical records, cannot be 
considered competent medical evidence and, as such, lacks 
probative value.  See e.g., Grover v. West, 12 Vet. App. 109, 
112 (1999).  

In addition, the post-service medical evidence does not 
support the contention that the veteran suffered frostbite of 
his right foot during service.  A January 1966 examination of 
the bilateral feet was negative for demonstrable bone or 
joint abnormality; a diagnosis of history of frostbite, both 
feet, no objective findings, was made, and the VA examiner 
reported that the symptoms were not accounted for.  See 
January 1966 VA C&P examination report.  Weakness and 
difficulty walking was found to be the result of a herniated 
C-4-5 cervical disc and ataxia was found secondary to old 
cervical myelopathy and central nervous system manifestations 
of alcohol.  See September 1980 and November 1981 University 
Hospital records.  During a March 1987 VA C&P examination, 
although the veteran reported suffering from frostbite on 
both feet, the diagnosis of residual of frostbite only 
involved the left foot.  See also January 1987 VA medical 
certificate (diagnosis of sequelae of frostbite of the left 
foot only).  

The veteran underwent a VA C&P examination in May 2003, at 
which time his claims folder was reviewed.  The VA examiner 
noted the January 1957 service medical records and reported 
that no mention was made of frostbite of the right foot, 
though the veteran insists that both feet were involved.  The 
examiner reported that the veteran underwent a right 
popliteal to right peroneal artery bypass with reverse 
saphenous vein graft and angioplasty and repair of the graft 
with saphenous vein patch.  The graft apparently failed and 
the veteran underwent right above-knee (AK) amputation.  The 
examiner indicated that the veteran obviously has large and 
small vessel arteriosclerosis from diabetes mellitus and 
cigarette smoking.  The arteriosclerosis of the iliac, 
femoral, popliteal, and peroneal arteries cannot be 
attributed to frostbite; only arteriosclerosis in the very 
distal left foot could have been attributed to frostbite.  
The VA examiner also indicated that the etiology of the 
veteran's peripheral vascular disease is diabetes mellitus.  

Based on the foregoing opinion and the extensive post-service 
medical evidence of record, to include the medical opinions 
provided by the VA examiners and Dr. Veldenz in July 2001, 
the claim for service connection for cold injury of the right 
foot (claimed as frostbite) with resultant lower right 
extremity amputation must be denied.  Absent any competent 
medical evidence establishing that the veteran suffered 
frostbite of his right foot during service, which eventually 
led to an above-knee amputation of his right lower extremity, 
the preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
notice of what constitutes new and material evidence prior to 
the issuance of the adverse rating decision from which this 
appeal originates.  The failure of the RO to provide such 
notice, however, is harmless, as the Board has reopened the 
veteran's claim for service connection on the basis that new 
and material evidence has been submitted.  


Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See August 2002 and February 2003 RO letters.  He was 
later informed of the need to provide any evidence in his 
possession pertinent to the claim, and was again given the 
information concerning what was needed to substantiate his 
claim for service connection.  See November 2004 statement of 
the case (SOC) and December 2004 letter.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  As the veteran's claim for service connection is 
being denied, the veteran has not been prejudiced by VA's 
failure to provide notice as to the appropriate disability 
rating or effective date of any grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, private, and VA medical records 
have been associated with the claims file and the veteran has 
been afforded several VA examinations in connection with his 
claim.  The Board acknowledges that although the record 
reflects that the veteran receives Social Security 
Administration (SSA) disability benefits, no request for SSA 
records has ever been made.  As the crux of the issue in the 
instant case is whether the veteran suffered frostbite of the 
right foot during service, and whether such alleged frostbite 
contributed to the above-knee amputation of the right lower 
extremity, the Board finds that any SSA records would not be 
pertinent.  Notably, the veteran's attorney has not suggested 
that any SSA records would be pertinent, either. The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.




ORDER

New and material evidence having been presented, the claim 
for service connection for cold injury of the right foot 
(claimed as frostbite) with resultant lower right extremity 
amputation is reopened.

Service connection for cold injury of the right foot (claimed 
as frostbite) with resultant lower right extremity amputation 
is denied.  


REMAND

The veteran contends that he is entitled to a rating in 
excess of 20 percent for service-connected residuals of 
frostbite of the left foot.  He underwent a VA C&P 
examination in May 2003, at which time his left foot was 
examined in connection with his claim for increased rating.  
In April 2004, however, the veteran submitted interrogatories 
in which he reported suffering from various symptoms not 
found during the May 2003 examination.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In 
light of the foregoing, fundamental fairness to the veteran 
warrants a more contemporaneous VA C&P examination for the 
purpose of ascertaining the current severity of his left foot 
disability.  The veteran is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case.  The consequences 
of failing to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Jacksonville since July 2002.  


2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected left 
foot disability.  The veteran's claims 
folder and a copy of this remand should 
be available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


